Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

      1199SEIU UNITED                       )
      HEALTHCARE WORKERS EAST,              )   No. 1:20-cv-24069-RNS
                                            )
            Plaintiff,                      )   Hon. Robert N. Scola, Jr.,
                                            )   District Judge
            v.                              )
                                            )   Hon. Jonathan Goodman,
      LOUIS DEJOY, Postmaster               )   Magistrate Judge
      General and Chief Executive           )
      Officer of the United States Postal   )
      Service; and the UNITED STATES        )
      POSTAL SERVICE,                       )
                                            )
            Defendants.                     )




                            EXHIBIT A
                 Declaration of Michael A. Caballero


                     JOINT MEMORANDUM OF THE PARTIES

                                 OCTOBER 27, 2020
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 2 of 14




                           UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF FLORIDA



   1199SEIU United Healthcare Workers East,

                                  Plaintiff,

      v.

   Louis DeJoy, Postmaster General, United                  NO. 1:20-cv-24069-RNS
   States Postal Service, and the United States
   Postal Service,

                                   Defendants.
   ___________________________________


                        DECLARATION OF MICHAEL A. CABALLERO




           I, Michael A. Caballero, under penalty of perjury and in lieu of affidavit as permitted by

   28 U.S.C. § 1746, hereby declare as follows

       1. I have been with the Postal Service for 27 years. In that time I have been a supervisor of

           delivery and retail, and manager of delivery and retail. From 2015 to August of 2020 I

           was detailed to a variety of analyst positions in marketing and retail within the Southern

           Area, and at HQ. Currently, I am a Bulk Mail Entry Customer Service Program Analyst.

           I currently spend the majority of my time working as the Southern Area Political and

           Election Mail Coordinator.

       2. As the Southern Area Political and Election Mail Coordinator, I am responsible for

           coordinating and facilitating Election Mail activities in Florida. I do this through three
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 3 of 14




          regional Election Mail coordinators who oversee activities in the Suncoast, Gulf

          Atlantic, and South Florida regions of Florida. These coordinators work with the

          postmasters and operations teams in Florida to make sure that we are coordinating with

          local election supervisors and Boards of Elections (BoEs) and that our operations team

          has the resources they need. The information in this declaration was gathered in

          consultation with these coordinators and their teams.

       3. This declaration is intended to provide information to demonstrate the Postal Service’s

          efforts to ensure that ballots are promptly delivered in in Florida, particularly in terms of

          1) the hub-and-spoke process being employed in Florida to rapidly deliver ballots to

          Florida election officials and 2) the status of arrangements with those officials and the

          Postal Service’s outreach efforts to them.

       4. The Suncoast region services the Brevard, Charlotte, Collier, De Soto, Flagler, Hardee,

          Hendry, Hernando, Highlands, Hillsborough, Indian River, Lake, Lee, Manatee, Orange,

          Osceola, Pasco, Pinellas, Polk, Putnam, Sarasota, Seminole, Sumter, and Volusia BoEs.

       5. Gulf Atlantic services the Alachua, Baker, Bay, Bradford, Calhoun, Citrus, Clay,

          Columbia, Dixie, Duval, Escambia, Franklin, Gadsden, Gilchrist, Gulf, Hamilton,

          Holmes, Jackson, Jefferson, Lafayette, Leon, Levy, Liberty, Madison, Marion, Nassau,

          Okaloosa, Saint Johns, Santa Rosa, Suwannee, Taylor, Union, Wakulla, Walton, and

          Washington BoEs.

       6. South Florida services the Broward, Glades, Martin, Miami-Dade, Monroe,

          Okeechobee, Palm Beach, and Saint Lucie BoEs.
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 4 of 14




       7. Of the counties Plaintiff expressed particular concern about, Miami-Dade, Broward, and

          Palm Beach are located in South Florida. Hillsborough, Pinellas, Orange, Brevard, Lee,

          and Seminole are located in Suncoast. Duval is located in Gulf Atlantic.

   Hub-and-spoke efforts

       8. Hub-and-Spoke refers to a process where, rather than delivering ballots to processing

          plants for sortation, local offices separate ballots from other mail, and deliver them,

          through a chain of other retail locations, to a central “hub” office, which then hands

          those ballots off to local election officials. The Postal Service, in its extraordinary efforts

          memorandum, authorized all offices to employ this method to deliver ballots on

          November 2-3 to ensure that as many ballots are delivered as possible, but gave offices

          the flexibility to implement it based on their own capabilities and staffing needs.

       9. On November 2, offices in Florida which normally handle mail directed to those BoEs

          will begin sending ballots directly to those BoEs rather than to processing plants. Offices

          that are not local to BoEs will continue to send ballots to processing plants, and ballots

          sent to non-local destinations, such as out of state, will continue to be sent to processing

          plants. Those plants will be regularly swept for ballots to make sure that all ballots are

          sorted and moved to their destinations as quickly as possible. The plants will deliver

          ballots on November 3rd throughout the day, and will coordinate with state officials who

          wish to pick up ballots directly at the plants.

       10. On November 3rd, all facilities will use a hub-and-spoke system to get ballots to BoEs.

          All offices will transport ballots either directly to the BoE, or to another office for

          transportation. Small offices that close earlier will bring all ballots to another spoke

          office after they close, who will transport them to the hub office. Everything has been
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 5 of 14




          planned so that the last ballots coming from those facilities will arrive at the final USPS

          handoff no later than 6:30pm. Non-local ballots will be, to the extent physically

          possible, transported to their local BoE through coordination with other regions.

      Contact with BoEs to make election arrangements

       11. All of the Election Mail coordinators in Florida have facilitated discussions with BoEs,

          either themselves or through postmasters that they oversee. Some postmasters have

          engaged in additional outreach in addition to this. This section represents a non-

          comprehensive list of outreach to election officials, a broad summary of the

          arrangements made and a more detailed summary of election arrangements made with

          the BoEs of the 10 counties of particular concern to the plaintiffs. Documents with more

          detailed summaries of the other counties are attached.

       12. The Suncoast region holds teleconferences every Wednesday between Postal Employees

          and any BoEs that wish to attend. Generally, between 3-10 BoEs attend each call, and

          discuss any questions or issues that they have. Postal Service employees have also

          reached out separately to each BoE. A number of BoEs have made arrangements to pick

          up ballots from Postal Service facilities. For any BoEs who do not wish to do so, the

          Postal Service will deliver ballots directly to their offices in time to be counted. The

          current plans, as they stood at the time I drafted this declaration, are attached.

       13. The Gulf Atlantic region engages in regular outreach to election officials, and held a

          teleconference with election officials several weeks ago to go through any issues that

          took place during the primary election, and how to avoid those issues in the general

          election. The general feedback received was that the primary election had gone

          smoothly, and similar measures should be employed for the general election. The Gulf
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 6 of 14




          Atlantic region has finalized plans with all counties within the region. The current plans,

          as they stood at the time of the drafting of this declaration, are attached.

       14. The South Florida region engages in regular outreach and has made specific plans with

          every BoE within the region. The current plans, as they stood at the time of the drafting

          of this declaration, are attached.

       15. In addition to this outreach, I drafted an email to be sent to every BoE to confirm that

          they are satisfied with the Postal Service’s outreach, and asking them to let me know

          about any issues they have, so that I can make sure they are resolved prior to the

          election. I sent that email to the Florida Director of Elections, Maria Matthews, to send

          to each BoE. It was sent to the BoE’s on October 26th 9:20 am CT.

       16. I have received 3 responses from BoEs, Holmes County and Hillsborough reported that

          they are pleased with our coordination and have no complaints. Santa Rosa county

          reported that they had not received outreach about making specific plans for the 2nd and

          3rd. After receiving that response from Santa Rosa, I reached out to appropriate Postal

          Service employees, and plans in that district are now finalized.

       17. With respect to the ten counties the Plaintiff specifically identified, the current plan as of

          the time of the drafting of this declaration is below. More detailed descriptions of the

          status of plans in every county are attached.

       18. In Miami-Dade, the BoE has scheduled pickups at the Miami General Mail Facility

          (GMF).

       19. In Broward County, the BoE has scheduled pick-ups from the Alridge Station delivery

          unit, and will collect from that location as well as the Royal Palm P&DC.
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 7 of 14




       20. In Palm Beach County, the BoE has scheduled pick-ups from the nearest Processing and

          Distribution Center (P&DC).

       21. In Duval County, the BoE will be making pickups at a designated P.O. Box and at the

          General Mail Facility’s Business Reply Mail window. Postal Service supervisors from

          every delivery office in Duval County will deliver any ballots collected to the

          Jacksonville Processing and Distribution Center prior to 6:50pm, where they will be

          postmarked, and collected by a designated driver from the Board of Elections.

       22. In Hillsborough County, the BoE has requested the same arrangement as in past

          elections. The BoE will pick up ballots several times throughout the day at the Palm

          River Carrier Annex, with the last pickup being at 6 or 6:30 pm. The annex will make a

          delivery trip with any final ballots after this, to arrive no later than 7 pm. The BoE will

          also send a driver to the P&DC at 6:30, who will remain there to take custody of any last

          minute ballots until 7pm.

       23. In Pinellas County, the BoE plans to pick up ballots from the Largo post office 3 times

          during the two days prior to the election. Any ballots received after the last pickup will

          be delivered to the BoE. The BoE supervisor and Largo postmaster regularly speak by

          cell phone to coordinate and will increase communication during the two days before the

          election.

       24. In Orange County, all post offices will hub-and-spoke ballots to the Dixie Village post

          office. The SoE will pick up ballots at 5:30 pm, and will make a second pickup at 6:30

          pm if any new ballots come in.

       25. In Brevard County, the BoE will pick up ballots twice a day on November 2-3. We will

          remain in contact with the BoE as necessary to make sure all ballots are delivered.
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 8 of 14
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 9 of 14


DISTRICT   id       COUNTY                                                                    Comments
                                       The supervisor of elections is coming to pick up twice a day on Monday and Tuesday with the last ballots
                                       being hand delivered that evening. The offices here in Melbourne will have ballot drop off points throughout
                                       the city for the carriers to leave their ballots with a supervisor who will take them to the Apollo Annex and
                                       have one person drive them to Suntree. We are still working out the times and locations of these drop-off
Suncoast   388956   Brevard County     points. We will be in contact with the SOE to make any changes necessary to get all ballots delivered and
                                       1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                       will consist of. If not, why not.
                                       Yes starting Monday 11/2.
                                       a) If there will be a hub and spoke, we’d appreciate your confirming that all postal facilities in the county will
                                       be connected to a hub? And if not – how those other facilities will handle ballots on those two days?
                                       Yes. Communication with the Englewood Postmaster has been made. And is in place for connection.

                                       2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                       up/drop-off plans with them yet, what are they, etc.).
                                       Yes. Communications have been made with supervisor of elections for charlotte county. Starting Monday
                                       11/2 the SOE will pick up in the AM and PM. Additional delivery will be made if needed. EAS scheduled
                                       Tuesday 11/3 PM to confirm.
Suncoast   388959   Charlotte County                                                                                                                        PUNTA GORDA
                                       1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                       will consist of. If not, why not.
                                       a) If there will be a hub and spoke, we’d appreciate your confirming that all postal facilities in the county will
                                       be connected to a hub? And if not – how those other facilities will handle ballots on those two days?
                                                              The surrounding Post Offices in Collier county ( Immokalee, Bonita Springs, and Marco
                                       Island, and all offices in Naples ) will have any ballots collected delivered to our E. Naples CAX by 1815 for
                                       delivery to the Collier County S.O.E prior to 1900 on Nov 3rd.


                                       2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                       up/drop-off plans with them yet, what are they, etc.). We currently deliver to the SOE every morning by
                                       1000. If we have anything else throughout the day we will make another trip. As of 10/26, we are
                                       postmarking any ballots collected over our retail units and delivering to the SOE directly the next morning.
                                       On 11/3 we have plans in place to get any overnight ballots for Collier county to be delivered to the SOE
                                       prior to 1900. We will have good communication with our retail units and communicate with all carriers via
                                       our MDD scanners in order to accomplish this.
Suncoast   388962   Collier County                                                                                                                          NAPLES
                                       1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                       will consist of. If not, why not. Arcadia has a standing process in place for retrieving mail from late carriers.


                                       2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                       up/drop-off plans with them yet, what are they, etc.). I spoke to the SOE when final carrier has returned
                                       Tuesday evening (before 630) I will call the SOE cell phone and let him know I am on my way with any
                                       ballots received
Suncoast   388964   De Soto County                                                                                                                          ARCADIA
                                       1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                       will consist of. If not, why not.
                                       a) If there will be a hub and spoke, we’d appreciate your confirming that all postal facilities in the county will
                                       be connected to a hub? And if not – how those other facilities will handle ballots on those two days?

                                       Offices in Flagler County consist of Flagler, Palm Coast and Bunnell.
                                       Palm Coast will be transport all ballots for Palm Coast and Flagler to the SOE office.
                                       Bunnell will transport all ballots from Bunnell to the SOE office

                                       2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                       up/drop-off plans with them yet, what are they, etc.).

                                          Flagler SOE has a representative picking up mail twice a day. Any ballots identified in collections at
                                       COB will be transported to the SOE office.
Suncoast   388968   Flagler County                                                                                                                          BUNNELL
                                       1. Yes we have a plan. Bowling Green and Zolfo will be in contact on 11/2-11/3 to get ballots to me to get to
                                       the SOE.
                                       2. Yes. I have the SOE’s phone number and we are in contact. When all routes have returned and all mail
                                       collected any ballots will be connected with the SOE either with their people or myself taking it to them. For
                                       the primary the SOE sent me somebody to pick up.
Suncoast   388975   Hardee County                                                                                                                           WAUCHULA
                                       LaBelle Post Office 33935

                                       1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                       will consist of. If not, why not.
                                       a)        If there will be a hub and spoke, we’d appreciate your confirming that all postal facilities in the
                                       county will be connected to a hub? And if not – how those other facilities will handle ballots on those two
                                       days?


                                       Hub and Spoke …YES, Hendry County Supervisor of Elections sends someone to Fort Myers P&DC to pick
                                       up any Ballots that have arrived from Felda FL and Clewiston FL., a Hendry County Employee picks up
                                       ballots from LaBelle FL




                                       2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                       up/drop-off plans with them yet, what are they, etc.).

                                       Hendry County Supervisor of Elections sends someone to LaBelle Post Office several times during the day
                                       to collect ballots, the last trip being at 5:00PM (closing time). If someone should come to the Post Office
Suncoast   388976   Hendry County      after we close and has a ballot I personally take it to the Supervisor of Elections office, which is only about 2 LABELLE
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 10 of 14


                                          SOE Pick-up: The Hernando County SOE picks up directly from all offices between 1800-1830. This has
                                          been communicated with the SOE, and the SOE will have a representative at each Hernando County Post
Suncoast   388977   Hernando County       Office between 1800 and 1830 for pick-up.
                                          On the 3rd, All other Highlands County Offices will be hubbing to Sebring at 630pm at which point Sebring
Suncoast   388978   Highlands County      will hand over to the SOE.                                                                                           SEBRING
                                          Tampa the SOE has requested that we follow what has been set up and followed in the past elections.

                                          Palm River Station and the Tampa MOWU we will follow the SOE requests
                                          On election day, November 3rd, 2020 our office (SOE) will have three (3) pickups at the Palm River Carrier
                                          Annex (9860 Currie Davis Dr, Tampa):
                                          1.     8:30 am,
                                          2.     2:00 pm, and
                                          3.     6/6:30 pm
                                          SOE will also pickup at the Tampa P&DC (3501 Bessie Coleman Blvd, Tampa) at 6:30 pm, and will remain
                                          on site until 7 pm.
                                          Palm River Carrier Annex make a final drop-off of any remaining Vote By Mail ballots to our Elections
                                          Service Center (2514 N. Falkenburg Rd, Tampa) NLT 7 pm

                                          All other Tampa stations have hub and spoke set up to meet every carrier at 1200 and again at 1500 on
                                          Monday and Tuesday. This mail is being taken direct to the Tampa P&DC.
                                          All Ballots that are collected over the window or dropped at the window or collection boxes will be taken
                                          directly to the plant by 6:00pm on Tuesday
Suncoast   388979   Hillsborough County
                                          Attached (Sheet provided by LPO, attached as separate sheet in this file) is the hub and spoke plan for Vero
                                          Beach. We will have a designated collector to hit each of these locations and bring the ballots to SOE. We
Suncoast   388981   Indian River County   will be using RIMS messaging to communicate with our carriers.                                                  VERO BEACH
                                          I have contacted the 2 POOM’s who have Post Offices in Lake County and they are going to set up satellite
                                          hubs at 4 Post Offices that will transport ballots to the Tavares Post Office for delivery to the Supervisor of
                                          Elections office for Lake County. Monday and Tuesday ballots will not be sent to the plant but (hand
Suncoast   388985   Lake County           canceled) and brought to the Tavares Post Office.                                                               TAVARES
                                          Here are the responses for MPOO 5:

                                          1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                          will consist of. If not, why not.
                                          a) If there will be a hub and spoke, we’d appreciate your confirming that all postal facilities in the county will
                                          be connected to a hub? And if not – how those other facilities will handle ballots on those two days?

                                          A hub-and-spoke operations will be coordinated for all MPOO 5 offices for November 2 & 3 in compliance
                                          with the Extraordinary Measures letter set by HQ.

                                          2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                          up/drop-off plans with them yet, what are they, etc.).

                                          We do have a coordinated pick up/drop off in our Downtown Office where the SOE has a PO Box. We are
Suncoast   388986   Lee County            awaiting response from the SOE for a separate Cape Coral arrangement.
                                          Yes Bradenton city wide is doing a Hub and spoke each office doing one on election day. All mail will be
                                          collected and any Ballots will be collected and taken to the Bradenton Main
                                          by 16:00. In the evening as the carriers are coming off the street all ballots will be collected and sent to the
                                          Main office were the SOE will pick up remaining
                                          Ballots by 18:30. If carriers pick up Ballots after the hub and spoke and the carrier will be past 18:30 they wil
                                          call or text supervisor and supervisor will make arrangement
                                          To pick up these Ballots so we can get Ballots to the Main by 18:30
Suncoast   388991   Manatee County                                                                                                                        BRADENTON CA 34205
                                          QUESTION #1:
                                          1. Monday November 2nd and Tuesday November 3rd offices that service or are in close proximity to a local
                                          BOE. Ballots are to be postmarked in the local retail unit, then hubbed to the BOE, prior to the cut-off for the
                                          day.
                                          2. For the offices that are non-local to the BOE they will establish a hub-and-spoke process specifically for
                                          transporting ballots on Election Day, November 3rd to the BOE prior to the cutoff time. They will coordinate
                                          trips around cut-off times to avoid making the same hub/spoke run multiple times per day.
                                          3. We will utilize MDD communication within contractile expectations to make sure we have captured all
                                          available ballots.
                                          QUESTION #2:
                                          All Orlando Post Offices will rally ballots at the Dixie Village Post Office. They have already made
Suncoast   388999   Orange County         arrangements for the SOE to come pick-up all ballots at 5:30pm, and then will make a second pick-up at          DIXIE
                                          1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                          will consist of. If not, why not.

                                          Yes. Each Collection Box will be pulled twice on Election Day with the individual boxes being assigned to
                                          each carrier so there is coverage throughout the city of Kissimmee. In addition, any carrier that picks up a
                                          Ballot is going to RIM’s message the office and we will have a special collector assigned to retrieve these
                                          Ballots.


                                          2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                          up/drop-off plans with them yet, what are they, etc.).

                                          What is currently planned is the Osceola County SOE office will have a courier stationed at the Kissimmee
                                          Main Office up until 7:00 PM and will transport any Ballots received up until that time to the SOE office. I
                                          have a meeting with the Supervisor of Elections tomorrow and we will make final adjustments to this plan.
Suncoast   389000   Osceola County                                                                                                                    KISS MAIN
                                          1.) Dade City will be utilizing a hub and spoke system for surrounding AO’s of Pasco county. It has already
                                          begun for offices receiving late arriving ballots.
                                          2.) We have spoke with the Pasco county SOE and we will have to late night pick-up/deliveries on 11/3 and
Suncoast   389002   Pasco County          11/4 to ensure all ballots will be delivered timely.                                                        DADE CITY
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 11 of 14


                                          Largo Main Post Office is the main point of contact for the Supervisor of Elections in Pinellas County. We
                                          have a hub & spoke set up with all of the Pinellas County towns. Currently, the SOE picks up their mail at
                                          the Largo MPO at 1030. If, after they have picked up their mail (ballots), ballots are identified at a
                                          surrounding office or missent to a surrounding office, the office contacts Largo MPO and we make
                                          arrangements to pick it up or have one of their supervisors drive it to the Main post office and we deliver it to
                                          the SOE.

                                          Beginning on 10/31/20, the Largo Main Post Office will receive an all clear from each post office in the
                                          Pinellas County. If ballots are received, a supervisor from that office will drive to the Largo Main Post Office
                                          and the Postmaster or Supervisor will deliver to the Supervisor of Elections. The Postmaster will certify with
                        Pinellas County   the MPOO that everything was delivered to the SOE each day.


                                          Currently, the Supervisor of Elections picks up mail at 1030 Monday-Saturday at the Largo Main Post Office.
                                          In the final two days of the election (11/2 & 11/3), the SOE of elections will pick up at 1030, 1330 and 1630.
                                          If ballots are received after 1630, the Largo Main Post Office will deliver to the SOE. A sign off sheet is
                                          being developed as a pitch and catch with the SOE, similar to Dispatch Deviation form that we currently use
                                          throughout the District when mail misses their DOV and is brought to the plant. An all clear will be given to
                                          the MPOO each night in addition to the Political Mail Survey that the District utilizes. An all clear will be
                                          required from all offices in Pinellas County. We will use extraordinary efforts as needed to ensure that all
Suncoast   389003                         ballots are delivered to the Supervisor of Elections. The Largo Postmaster and the SOE of Pinellas County
                                          Auburndale:

                                          1) Is currently using a hub-and-spoke system for late arriving mail, an RCA or Management representative
                                          will take late mail to carriers with Express. If the carrier will be late and miss the final dispatch again an
                                          RCA, CCA, or Management Rep will collect mail for final dispatch.
                    Polk County
                                          2) On election day the Supervisor of Elections will pick up all ballots from the back dock twice, once in the
                                          morning and again later in the afternoon. After we close the Supervisor of Elections will be standing at their
                                          Post Office Box until 7PM for any late arriving ballots.
Suncoast   389004
                                          1: Are you using a hub-and-spoke system? If so, what are the details about when that will start and what it
                                          will consist of. If not, why not. YES, HUB AND SPOKE IN EFFECT. ALL PALATKA CARRIERS ARE
                                          ASSIGNED A COLLECTION BOX TO DROP OFF OUTGOING LETTER MAIL OFF AND WILL BE PICKED
                                          UP BY AN ASSIGNED COLLECTOR TO BRING BACK TO POST OFFICE BY 2:30 PM




                                          2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                          up/drop-off plans with them yet, what are they, etc.). I AM IN DIRECT CONTACT WITH A REP FROM THE
                                          PUTNAM COUNTY SOE AND WILL CONTACT THEM WITH ANY BALLOTS IN HAND FOR THEM
                                          THROUGHOUT THE DAY.

Suncoast   389005   Putnam County                                                                                                                              PALATKA
                                          Sarasota county is handled out of the Sarasota Main Office.

                                          1. There will be hub and spoke operations for the final week of election/political mail in my office. Every
                                          ballot will be delivered. Period. All political mail will be delivered as much as is possible to do so.
                                          2. The mail arriving to the Sarasota Supervisor of Elections office will be coordinated directly through myself.
                                          My supervisor and clerk staff validate ballot arrival every morning to ensure timely pickup by the Sarasota
                                          SOE office by around 0730-0800. All postage due has been calculated at that time so it goes out as well.
                                          Throughout the day any arrival of additional ballots results in a conversation with myself and the Sarasota
                    Sarasota County       SOE manager, Susan McFarland. Any additional arrivals of ballots such as late processing by Manasota or
                                          ballot arrival via express results in a call to the SOE office. Either they come pick it up or I arrange for it to
                                          be brought to them – their choice.
                                          3. Day of Election – throughout the day I will coordinate with the SOE office to ensure any and all ballots are
                                          taken from our processing facilities – to include the Manasota processing plant directly to the SOE office.
                                          Constant coordination between myself and the SOE office will occur. There will be no issues in Sarasota.
                                          There will be numerous calls to check and double check the clearance of any and all ballots. Ms. McFarland
                                          and I will make sure of it.
Suncoast   389007
                                          QUESTION #1:
                                          1. Monday November 2nd and Tuesday November 3rd offices that service or are in close proximity to a local
                                          BOE. Ballots are to be postmarked in the local retail unit, then hubbed to the BOE, prior to the cut-off for the
                                          day.
                                          2. For the offices that are non-local to the BOE they will establish a hub-and-spoke process specifically for
                                          transporting ballots on Election Day, November 3rd to the BOE prior to the cutoff time. They will coordinate
                                          trips around cut-off times to avoid making the same hub/spoke run multiple times per day.
                                          3. We will utilize MDD communication within contractile expectations to make sure we have captured all
                                          available ballots.
                                          QUESTION #2:
                                          All 327 Post Offices will bring ballots to Sanford PO by 6pm, Sanford PO is directly accross the street from
                                          the Seminole SOE - at 6:30 Sandford PO will bring all ballots to SOEs office, and any additional ballots will
Suncoast   389008   Seminole County       be brought to SOE to them before 7PM final cut-off.
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 12 of 14


                                     For Sumter County:

                                     The Supervisor of Elections is located in Wildwood Fl, but all Vote by Mail ballots are mailed to the SOE
                                     annex building here in Bushnell. I work directly with Deputy Clerk Kaley Howard on all issues concerning
                                     Vote by Mail ballots. There are eight post offices in Sumter County. They are as follows:
                                     • Bushnell 33513
                                     • Center Hill 33514
                                     • Coleman 33521
                                     • Lake Panasoffkee 33538
                                     • Oxford 34484 Dispatch to Jacksonville
                                     • Sumterville 33585
                                     • Webster 33597
                                     • Wildwood 34785 Dispatch to Orlando
                                     Additionally there are two post offices that service addresses in Sumter County. They are as follows:
                                     • Lady Lake 32159 in Lake County Dispatch to Orlando
                                     • Summerfield 34491 in Marion County Dispatch to Jacksonville




                                     On Monday 11/02/2020 we will dispatch all ballots to the plant for cancelling. All of the post offices dispatch
                                     to Tampa plant except for Wildwood and Lady Lake which dispatched to Orlando plant. And Oxford and
                                     Summerfield dispatch to Jacksonville. Oxford and Summerfield would need to pull any ballots for Sumter
                                     County and hold them over night on Monday.

                                     On Tuesday 11/03/2020 we will Hub and Spoke all ballots to the Bushnell Post Office. The Postmaster from
                                     each office will bring any ballots they have to my office and I will consolidate them and deliver them to the
                                     SOE annex before 19:00.
Suncoast   389009   Sumter County                                                                                                                         BUSHNELL APO
                                     Volusia County Offices:

                                     Ormond Beachside – Hub – Depart at 18:00 for Deland
                                     Ormond Beach
                                     New Smyrna Beach
                                     Port Orange
                                     Flagler Beach

                                     Deland – Hub – Depart at 18:30 for SOE
                                     Pierson/Seville/Barberville
                                     Lake Helen/Cassadaga
                                     De Leon Springs
                                     Orange City/Debary
                                     Edgewater


                                     a) If there will be a hub and spoke, we’d appreciate your confirming that all postal facilities in the county will
                                     be connected to a hub? And if not – how those other facilities will handle ballots on those two days?

                                     2: What is the status of arrangements with each of the election supervisors in Florida (Have we made pick-
                                     up/drop-off plans with them yet, what are they, etc.). currently SOE picks up ballots in the AM we drop off
                                     any ballots received with Express. Last two days, ballots will be pulled out of collection and stamped and
                                     given to the SOE before 7pm.
Suncoast   389015   Volusia County                                                                                                                        DELAND PO
 Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 13 of 14




 DISTRICT       id               COUNTY                                                       Comments
Gulf Atlantic 388952 Alachua County           PO Box pick up at 8:30am, Station Manager will deliver ballots received throughout the day by 7:00pm
Gulf Atlantic 388953 Baker County             Carrier will provide normal delivery, Postmaster will deliver ballots received throughout the day by
                                              Normal delivery in the morning, on election day a special early run will take place to the office and all
Gulf Atlantic 388954 Bay County               collected ballots throughout the day will be consolidated and delivered to the SOE office prior to 7 PM.
                                              PO Box county pick up 10am, Post Office to deliver ballots at 1:00pm and all received prior to 5:00pm
Gulf Atlantic 388955 Bradford County          closing
                                              Normal street delivery, communication will occur for ballots received throughout the day, any received
Gulf Atlantic 388958 Calhoun County           will be delivered by the Postmaster
                                              PO Box county pick up 10:45am, ballots received throughout the day here and surrounding offices will
Gulf Atlantic 388960 Citrus County            be collected and delivered by 6:00pm
                                              County will pick up that morning around 10am, a phone call will be made to connect ballots received
Gulf Atlantic 388961 Clay County              throughout the day
Gulf Atlantic 388963 Columbia County          Carrier will provide normal delivery, Postmaster will deliver ballots received throughout the day by
Gulf Atlantic 388965 Dixie County             PO Box county pick around 2:00 and again at 6:00
                                              County will pick up at POBox office and the GMF caller/BRM window. On Election Day carriers will
                                              pull ballots from their collection mail and hand them over to their supervisor. Supervisors will
                                              exchange ballots around the city, and after exchange, a designated supervisor makes delivery to the
                                              SOE. A supervisor from each delivery office in Duval County will deliver any ballots collected that day
                                              to the Jacksonville P&DC prior to 6:50pm. This will be coordinated with the Jacksonville Postmaster
                                              and the Managers of Customer Service Operations and their Managers. A team within the plant will
                                              be round date these ballots 11/3/20. I have verified that a designated driver will pick up all available
Gulf Atlantic 388966 Duval County             ballots at 7:00pm.
                                              Ballots will be sent from carrier section to the Main Office Box Section, county will pick up in the
                                              morning. Managers from the other city offices will bring ballots to the main office at 5:30pm and
Gulf Atlantic 388967 Escambia County          contact will be made with the county for pick up between 5:00-6:00pm.
Gulf Atlantic 388969 Franklin County          Carrier will provide normal delivery, Postmaster will deliver ballots received throughout the day by
Gulf Atlantic 388970 Gadsden County           PO Box county pick up at 10am & 6pm with communication throughout the day
                                              Normal delivery by carrier, additional ballots after delivery will be delivered by Postmaster or
Gulf Atlantic 388971 Gilchrist County         designated employee prior to 7:00pm
                                              Normal delivery from the carrier, ballots received that day in colletions will be delivered by
Gulf Atlantic 388973 Gulf County              Carrier/Postmaster by 7:00pm
                                              Normal delivery by carrier, additional ballots after delivery will be delivered by Postmaster or
Gulf Atlantic 388974 Hamilton County          designated employee
                                              Carrier will provide normal delivery, additional pick up at 3:15pm, additional ballots after delivery will
Gulf Atlantic 388980 Holmes County            be delivered by Postmaster or designated employee
                                              PO Box county pick up, will stay in contact throughout the day for additional ballots received to arrange
Gulf Atlantic 388982 Jackson County           exchange
Gulf Atlantic 388983 Jefferson County         Normal delivery then the county will pick up remainder after 5:30pm
                                              PO Box county pick up 10:30am and again mid afternoon, Post Office to deliver ballots received
Gulf Atlantic 388984 Lafayette County         through closing by 7:00pm
Gulf Atlantic 388987 Leon County              County will pick in the morning and again at 7:00pm
Gulf Atlantic 388988 Levy County              Normal delivery and contact made throughout the day for additional ballots received to arrange
                                              County to pick up at 10:00am, will stay in contact throughout the day. Postmaster will hand deliver
Gulf Atlantic 388989 Liberty County           ballots recevied prior to 7:00pm
Gulf Atlantic 388990 Madison County           PO Box county pick up about 11:00am, hand delivery scheduled for ballots received throughout the
                                              PO Box county pick up in the morning, county will pick up again around 5:30pm, any ballots from the
Gulf Atlantic 388992 Marion County            other city offices aftrer 5:30 will be hand delivered to the county by 7:00pm
                                              PO Box county pick up in Fernandina Beach Box Section, will stay in contact throughout the day for
Gulf Atlantic 388996 Nassau County            additional ballots received to arrange exchange
                                              Carrier to delivery first thing in the morning, supervisor will make three trips to delivery available
Gulf Atlantic   388997   Okaloosa County      ballots 12:00, 17:00, 19:00 if necessary
Gulf Atlantic   389009   Saint Johns County   PO Box county pick up about 11:00am, hand delivery scheduled for ballots received throughout the
Gulf Atlantic   389006   Santa Rosa County    Carrier will provide normal delivery, Postmaster will deliver ballots received throughout the day by
Gulf Atlantic   389012   Suwannee County      Carrier will provide normal delivery, Postmaster will deliver ballots received throughout the day by
                                              PO Box county pickup in the morning, will stay in contact throughout the day. Postmaster will hand
Gulf Atlantic 389013 Taylor County            deliver ballots recevied prior to 7:00pm
                                              Carrier will provide normal delivery, county office is riught across the street, Postmaster will deliver
Gulf Atlantic 389014 Union County             ballots received throughout the day by 7:00pm
                                              PO Box county pick up in the morning, additional pick ups will be scheduled on election day. Upon
Gulf Atlantic 389016 Wakulla County           return of th elast carrier a call will be made for the last of the ballots.
Gulf Atlantic 389017 Walton County            PO Box conty pick up in the morning, another pick up at 6:30pm unless notified earlier.
                                              Carrier will provide normal delivery, after office closing the remainder will be hand delivered before
Gulf Atlantic 389018 Washington County        close of polls
Case 1:20-cv-24069-RNS Document 49-1 Entered on FLSD Docket 10/27/2020 Page 14 of 14


   DISTRICT     id           COUNTY                                                       Comments

 South Florida 388957 Broward County       Peter Antonacci - Has scheduled pick-ups from the Delivery Unit, Alridge Station

 South Florida 388972 Glades County        Aletris Farnam - Scheduled delivery to the SOE through 7pm Election Day

 South Florida 388993 Martin County        Vicki Davis Scheduled delivery to the SOE through 7pm Election Day

 South Florida 388994 Miami-Dade County    Christina White - Has scheduled pick-up scheduled from Delivery Unit, Miami GMF

 South Florida 388995 Monroe County        Joyce Griffin - Has scheduled pick-ups from the Delivery Unit, Key West

 South Florida 388998 Okeechobee County    Diance Hagan - Scheduled delivery to the SOE through 7pm Election Day

 South Florida 389001 Palm Beach County    Wendy Link - Has scheduled pick-ups from Delivery Unit, WPB P&DC

 South Florida 389010 Saint Lucie County   Gertrude Walker - Has scheduled delivery to the SOE through Election Day
